Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 18-35 are pending. Claims 1-17 have been cancelled. Claims 23-34 have been withdrawn due to non-elected claims. Claims 18-22 and 35 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 18-22 and 35, and the species of a straight channel of claim 18, the species of a fluorescent label as the first and second label, the species of an antibody as the first and second probe of claim 35, in the reply filed on 06/09/2022 is acknowledged. 
Claims 23-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.

Priority
This application, Serial No. 16/603,229 (PGPub: US20200055048A1) was filed 10/05/2019. This application is a 371 of PCT/EP2018/059027 filed on 04/09/2018, which claims foreign priority of EP Patent Application EP17382192.7 filed 04/07/2018.
Information Disclosure Statements
The Information Disclosure Statements filed on 06/09/2022 has been considered by the Examiner.

Claim Interpretation
The term "inertial focusing" recited in claim 18 is interpreted according to Specification Page 11, Lns. 24-25 as an effect achieved with fluid flows working in the intermediate Reynolds number range (~1< Re< ~100).
The term "waveguide" recited in claim 18 is interpreted according to Specification Page 13, Lns. 18-20 as a structure that directs electromagnetic waves. Some of the most common types of waveguides include rectangular waveguides and optical fibres, flat waveguides and photonic crystals.
The term "single mode optical fibre" in claims 21-22 are interpreted according to Specification Page 15, Lns. 3-6 as an optical fibre with a small central core that allows only one mode of llight to travel through it at once. 
The term "multimode optical fibre" in claims 21-22 are interpreted according to Specification Page 15, Lns.10-13 as an optical fibre which features a much larger central core, allowing a greater amount of light to travel through it at once. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, lines 6, 7, and 10 recite “the entrance”, which lacks antecedent support. 
Claim 18 at the end of part (b) recites “adequate path”. “adequate” is a relative term with no definition as to what is “adequate” and what is not. 
Claim 18 Part (c) recites “the exit”, which lacks antecedent support or at the very least does not read right grammatically.
Claim 18 part (c) recites “the labelled sample”, which lacks antecedent support. For the purpose of compact prosecution the examiner is interpreting the claim language “the labelled sample” as “the labelled fluid sample”. 
Clarification is required. Claims 19-22 and 35, which are dependent on claim 18, are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US20150268244A1, Pub date: 09/24/2015) in view of Zhang (Fundamentals and applications of inertial microfluidics: a review. Lab Chip. 2016 Jan 7;16(1):10-34. doi: 10.1039/c5lc01159k. PMID: 26584257; listed in IDS dated 12/13/2019).
Regarding claim 18, Cho teaches throughout the publication cell detection systems, fluidic devices, structures and techniques related to particle and cell sorting and detection in fluid, for example sorting specific subpopulations of cell types (Abstract). 
In detail, Cho teaches a microfluidic device (Fig. 19A, Para. 201) for the detection of circulating tumor cells (CTCs) in a fluid sample (Para. 126: a micro cell detection system is described herein including a lab-on-a-chip microfluidic detector that can provide on-chip antibody labeling, enumeration, and sorting of cell populations (e.g., CTCs) suitable for downstream molecular analysis) comprising: 
(a) a cell focusing element selected from a hydrodynamic focusing element (Fig. 50, Para. 295: the particle sorter 5000 includes a sheath inlet 5016 to provide a sheath flow for the particles injected via the sample inlet 5002, for purposes of hydrodynamic focusing) and an inertial focusing element (Para. 15-16, Fig. 2A-2B: a spiral enrichment structure; Para. 139: the size dependence of the forces that act on cells flowing in a spiral fluidic channel, namely the Dean force and the inertial lift forces, is manipulated to produce a focused stream of cells of a similar size), wherein 
the hydrodynamic focusing element comprises at least three inlets, a first central inlet for the entrance of a labelled fluid sample, and a second and third inlets for the entrance of a focusing fluid for flow focusing of the labelled fluid sample in a first plane, wherein the second and third inlets are situated at opposite sides of the first central inlet, all the inlets converging into a single microfluidic channel (Fig, 19A, Para. 201: the microfluidic channel 1920 at a first end 1922 is coupled to first, second and third entry orifices or ports 1924, 1926 and 1928, respectively; Para. 383: one sample and two sheath flow inlets are located at the top; Fig. 19A and Fig. 50 shows the second and third inlets are situated at opposite sides of the first central inlet and all the inlets converging into a single microfluidic channel);
(b) a single microfluidic channel comprising at least two interrogation regions for signal correlation analysis (Fig. 18, Para. 200: optical aperture structure 1860 with multiple optical apertures long the sensing region 1840 of the input fluidic channel; Para. 204: the above-described embodiment (of FIGS. 19A-19B) of “lab-on-a-chip technology” allows for multiple detection points along the flow path to enhance sensitivity and suppress noise), 
wherein each interrogation region comprises at least one waveguide for labelled fluid sample excitation (Para. 204: using the above-described embodiment employing the Teflon-coated microfluidic channel 20, the channel conducting the cells serves also as the excitation light-guiding waveguide), and 
at least one waveguide for signal detection (Fig. 19A-19B, Para. 203: the light 1946 impinges the cells passing through the microfluidic channel and causes fluorescent light to be emitted, some or all of which then enters into the additional waveguide structure 1950 arranged along a side 1944 of the microfluidic channel 1920/sampling region 1940; Fig. 19B, Para. 205: additional waveguide structure 1950 is shown to include first, second, third and fourth transverse waveguides 1952, 1954, 1956 and 1958), 
wherein the at least one waveguide for signal detection is not placed at a 180 degree angle with respect to the at least one waveguide for sample excitation (Fig. 20A shows that the sample excitation waveguide 1940 is placed at a 90 degree angel with respect to the signal detection waveguide 1952); and 
(c) at least one outlet for the exit of the labelled sample and focusing fluids (Fig. 19A, Para. 201: first, second and third outlets/outlet ports 1934, 1936 and 1938).  
Cho does not specifically teach that the inertial focusing element comprises a functional microchannel selected from a straight channel.
Zhang teaches throughout the publication a review regarding inertial microfluidics which is a very promising candidate for cellular sample processing, especially for  samples with low abundant targets (Abstract). 
In detail, Zhang teaches that inertial microfluidics works in the intermediate Reynolds number range (~1 < Re < ~100) between Stokes and turbulent regimes (Abstract). Zhang also teaches according to the structure of the functional microchannel, the reported inertial microfluidic devices can be categorised according to their channel structure as (i) straight channels, (ii) spiral channels, (iii) straight channels with pillar arrays or expansion–contraction arrays, and (iv) serpentine channels (Page 18, right hand column, 1st paragraph under Section 3). Zhang further teaches that in general, a straight channel has the advantage of simplicity and ease of operation. Therefore, the mechanism of inertial migration phenomenon in a straight channel is relatively clear and has already been studied extensively (Page 22, left hand column, 2nd paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of Cho, to replace the spiral focusing element with a straight channel inertial focusing element, as taught by Zhang, for the purpose of taking the advantage of simplicity and ease of operation as taught by Zhang (Zhang, Page 22, left hand column, 2nd paragraph). Additionally, one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent “focusing elements” and since the same expected “flow focusing of the labelled fluid sample” would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the various design of the focusing elements.
One of skill in the art would have a reasonable expectation of success in combining Cho with Zhang because both are directed to a microfluidic device using inertial focusing elements.

Regarding claim 19,  Cho in view of Zhang teaches that the microfluidic device wherein the at least one waveguide for signal detection is placed at a 90 degree angle with respect to the at least one waveguide for sample excitation (Fig. 20A shows that the sample excitation waveguide 1940 is placed at a 90 degree angel with respect to the signal detection waveguide 1952). Although Cho in view of Zhang does not specifically teach that the microfluidic device wherein the at least one waveguide for signal detection is placed at a 45 or 135 degree angle with respect to the at least one waveguide for sample excitation, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “45 or 135 degree” are for any particular purpose or solve any stated problem, and the prior art teaches that “at least one waveguide for signal detection is placed at a 90 degree angle with respect to the at least one waveguide for sample excitation” may be varied because deferent design of the microfluid device might prefer different angle of the various waveguides. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of designing the angle of the waveguides.

Regarding claim 20, Cho in view of Zhang teaches the microfluidic device wherein the at least one waveguide for labelled fluid sample excitation and the at least one waveguide for signal detection are optical fibres (Cho, Para. 204: an excitation laser source; Cho, Fig. 39A and Para. 252: Laser light (λ=488 nm) is fiber-coupled into the microfluidic channel. Cho, Fig. 50 and Para. 299: a fiber optic for excitation delivery/emission collection can be inserted into the first volume).

Regarding claim 35, Cho in view of Zhang teaches a kit (Cho, Para. 127: a detector system) comprising: 
(a) a microfluidic device according to claim 18 (as outlined in detail above as applied to claim 18, which will not be repeated here), and 
(b) a first labelled probe targeting a first CTCs surface marker, and, optionally, at least a second labelled probe targeting a second CTCs surface marker,
wherein the first and second probes are labelled with a different label and 
wherein the first and second labels are independently selected from the group of a fluorescent label; and 
wherein the first and second probes are independently selected from the group of an antibody.
Regarding the above limitations, Cho teaches that a detector system can provide for labeling of an enriched cell types with a binding agent (e.g. an antibody) (Cho, Para. 127). Cho also teaches that one advantage of the CTC label and capture platform described herein is the flexibility to use any fluorescent marker to label CTCs (Cho, Para. 381). Cho further teaches that two commercial antibodies, PerCP-e710 Human CD326 (clone 1B7, eBioscience) and PE-conjugated EpCAM (VU1D9, Cell Signaling Technologies (CST)) were tested. Therefore Cho teaches all the limitations in (b).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US20150268244A1, Pub date: 09/24/2015) in view of Zhang et al. (Fundamentals and applications of inertial microfluidics: a review. Lab Chip. 2016 Jan 7;16(1):10-34. doi: 10.1039/c5lc01159k. PMID: 26584257; listed in IDS dated 12/13/2019), as applied to claim 18 above, and further in view of Yamaguchi et al. (US20050140971A1, Pub date: 06/30/2005).
Regarding claim 21, Cho in view of Zhang teaches the microfluidic device according to claim 18 as outlined in detail above. Cho in view of Zhang also teaches that the at least one waveguide for labelled fluid sample excitation is a multimode optical fiber (Cho, Fig. 17 and Para. 197: the microfluidic detector 1702 includes a laser 1704 that generates laser light and provides that light into a multimode fiber 1706, the multimode fiber 1706 in turn directs the light toward a microfluidic channel 1710 represented schematically by a box 1708).
Cho in view of Zhang does not specifically teach that the at least one waveguide for labelled fluid sample excitation is a single mode optical fiber.
Yamaguchi teaches throughout the publication a microchemical system chip and a microchemical system that can be reduced in size while improving measurement sensitivity (Abstract).
In detail, Yamaguchi teaches that the microchemical system chip 1 is comprised of a plate-shaped glass substrate 10, and the glass substrate 10 has a U-shaped channel 11 therein. The U-shaped channel 11 is comprised of a longitudinal channel 11 a, and a pair of transverse channels 11 b and 11 c that are connected to the two ends of the longitudinal channel 11 a. The glass substrate 10 has therein two voids provided coaxially with the longitudinal channel 11 a near the two ends of the longitudinal channel 11 a, and gradient index rod lenses 14 and 15 are housed respectively in the two voids. An optical fiber 16 that propagates detecting light emitted from a light source is connected to the gradient index rod lens 14, and an optical fiber 17 that leads detecting light received by the gradient index rod lens 15 to a detector is connected to the gradient index rod lens 15 (Abstract, Fig. 1).
Yamaguchi further teaches that an optical fiber 35 is connected to each gradient index rod lens 34, but an optical waveguide may be used instead of the optical fiber 35. The optical fiber or optical waveguide propagating the exciting light preferably has a single mode at the frequency of the exciting light. In the case of carry out detection on a very small amount of a liquid-borne sample using fluorescence analysis, it is preferable to narrow down the exciting light as much as possible, and thus increase the energy used in the fluorescence reaction. In this case, the exciting light used for producing the fluorescence preferably has a Gaussian distribution; exciting light exiting from a single mode optical fiber or optical waveguide will always have a Gaussian distribution, and hence such a single mode optical fiber or optical waveguide is suitable for making the focal point of the exciting light small. It is thus preferable to use an optical fiber or optical waveguide that propagates the exciting light with a single mode (Fig, 7 and Para. 113).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic device of Cho in view of Zhang, to replace the multimode optical fiber with a single mode optical fiber as the waveguide for labelled fluid sample excitation, as taught by Yamaguchi, because Yamaguchi teaches that It is preferable to use an optical fiber or optical waveguide that propagates the exciting light with a single mode in the case of carry out detection on a very small amount of a liquid-borne sample using fluorescence analysis (Zhang, Fig, 7 and Para. 113).
One of skill in the art would have a reasonable expectation of success in combining Cho in view of Zhang with Yamaguchi because both are directed to a microfluidic device that using optical fiber as excitation waveguide.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US20150268244A1, Pub date: 09/24/2015) in view of Zhang et al. (Fundamentals and applications of inertial microfluidics: a review. Lab Chip. 2016 Jan 7;16(1):10-34. doi: 10.1039/c5lc01159k. PMID: 26584257; listed in IDS dated 12/13/2019) and Yamaguchi et al. (US20050140971A1, Pub date: 06/30/2005), as applied to claims 18 and 21 above, in further view of Casstevens et al. (US20060273260A1, Pub date: 12/07/2006).
Regarding claim 22, Cho in view of Zhang and Yamaguchi teaches that the microfluidic device according to claim 21 wherein the at least one waveguide for labelled fluid sample excitation is a single mode optical fibre as outlined above, which will not be repeated here. Cho also teaches that the at least one waveguide for signal detection is an optical fibre (Cho, Para. 299: a fiber optic for emission collection can be inserted into the first volume). 
Cho in view of Zhang and Yamaguchi does not specifically teach that the optical fiber waveguide for signal detection is multimode.
Casstevens teaches throughout the publication a flow cytometer which has a flow cell through which a sample flows and at least one laser emitting an excitation beam for illuminating a corresponding interrogation region in the flow cell. Scattered and fluorescence light from each interrogation region is collected by one or more input fibers for that region (Abstract).
In detail, Casstevens teaches that FIG. 2 illustrates the specific case where there are four interrogation points illuminated by five lasers (laser 4 (L4) and laser 5 (L5) illuminate the same point). The interrogation points are imaged onto four Input Fibers (IF1-4) each delivering multispectral light to a different spectrograph (Para. 34). Casstevens also teaches that the image of a flow cell can be focused onto a linear fiber array where each interrogation region is optically coupled with a different INPUT FIBER of the linear fiber array. The INPUT FIBERS are multimode fibers (larger core diameter and have numerical apertures which are compatible with the light collection and focusing lenses) to facilitate greater coupling efficiencies (Para. 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical fiber waveguide for signal detection of Cho in view of Zhang and Yamaguchi, to use a multimode optical fiber waveguide for signal detection, as taught by Casstevens, for the purpose of facilitating greater coupling efficiencies because multimode fibers have larger core diameter and numerical apertures as taught by Casstevens (Casstevens, Para. 16). Additionally, it would have been obvious to make the combination because Cho in view of Zhang and Yamaguchi is generic with respect to the type of optical fiber waveguide for signal detection and one skilled in the art would have been motivated to use the appropriate optical fiber for signal detection.
One of skill in the art would have a reasonable expectation of success in combining Cho in view of Zhang and Yamaguchi with Casstevens because both are directed to a microfluidic device that using optical fiber to detect the signal emitted from the target cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ligler et al. (US20140087466A1, Pub date: 03/27/2014) teaches the device and methods described useful as liquid waveguides (Para. 79). In brief. Ligler  teaches the device using a single mode fiber as excitation waveguide and using a multimode fiber as detection waveguide (Fig. 15, Para. 84).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641